Citation Nr: 1736819	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-28 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 







INTRODUCTION

The Veteran's DD Forms 214 show that he had active service from March 1968 to December 1971, December 1971 to March 1978 and service in the Air Force Reserves with active duty service from March 2003 to September 2004, and from September 2005 to May 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issue on appeal was previously remanded by the Board in May 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Pursuant to the Board's May 2015 remand, the Veteran was afforded a VA examination to assist in determining whether his currently diagnosed sleep apnea was related to service.  A VA examination was obtained in July 2015; however, the examiner stated that "The nexus of this Veteran's diagnosed sleep apnea to his military service cannot be determined without first defining his active duty military service."

In this regard, although the Veteran had various periods of active duty service 
(i. e., March 1968 to December 1971, December 1971 to March 1978), see DD Forms 214, the Veteran continued his military service in the Air Force Reserves until February 2009.  During that time, he also had active duty service while in the Air Force Reserves from March 2003 to September 2004, and from September 2005 to May 2006.  

The evidence includes a November 2015 Deferred Rating Decision where it was noted that the case was "not ready to rate."  The AOJ indicated that due to the July 2015 VA examiner's opinion that a nexus of the Veteran's diagnosed sleep apnea to his military service could not be determined without first defining his active duty military service, the AOJ indicated that a list of the Veteran's dates of active service and active duty for training (ACDUTRA) should be compiled.  Then, this list was to be provided to the July 2015 VA examiner, in addition to definitions of what constituted active duty service, so that the examiner could render an addendum opinion.  Although some development as to the Veteran's periods of ACDUTRA service appears to have been started, a list verifying the Veteran's periods of service has not been forwarded to the July 2015 VA examiner for an addendum opinion.  As such, a remand is warranted to fulfill the development outlined by the AOJ in the November 2015 Deferred Rating Decision.

Accordingly, the case is REMANDED for the following actions:

1.  Review the November 2015 Deferred Rating Decision and conduct all necessary development required to verify the Veteran's periods of active duty service and ACDUTRA.

2.  Then, forward this information to the examiner who conducted the July 2015 VA sleep apnea examination for an addendum.  If the VA examiner is unavailable, return the claims file to a qualified medical professional.  The claims folder must be provided to the examiner for review.  

(a)  The examiner should offer an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran's obstructive sleep apnea had an onset during active service or ACDUTRA or is in any way causally or etiologically related to his active service or ACDUTRA.

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

(b)  All opinions should be supported by a clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

3.  Then readjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




